Fourth Court of Appeals
                                  San Antonio, Texas

                                          July 3, 2019

                                      No. 04-19-00070-CV

                                 Yolanda H. MONTOYA, et al,
                                          Appellants

                                                v.

                                  Rosemary H. GUTIERREZ,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI07335
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        After appellee’s brief was not timely field by June 10, 2019, this court sent appellee a
letter instructing appellee to file by June 24, 2019 a written response stating a reasonable
explanation for failing to timely file the brief and advising appellee that her failure to respond
would result in this appeal being set for submission without an appellee’s brief.

        On June 26, 2019, appellee filed a letter response to this court’s letter and a brief. The
brief, however, violates Texas Rules of Appellate Procedure 9.4(d) and 38.1(i) because it
contains improper line spacing and no record citations.

        Accordingly, it is ORDERED that appellee’s brief filed on June 26, 2019 is STRICKEN
from our record. It is FURTHER ORDERED that appellee file an amended brief complying with
Texas Rules of Appellate Procedure 9.4(d) and 38.1(i) within ten (10) days of the date of this
order. If appellee fails to comply with this order, this appeal will be set for submission without
an appellee’s brief.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court